Citation Nr: 0609974	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
and if so, whether service connection is so warranted.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  

This claim comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  

FINDINGS OF FACT

1.  By an August 1988 rating decision, the RO denied service 
connection for a back disorder, and the veteran did not 
appeal this rating decision.

2.  The veteran submitted a claim to reopen in October 2001.

3.  Evidence received since the August 1998 rating decision 
was not considered previously and is so significant that it 
must be reviewed in connection with the claim for service 
connection.

CONCLUSIONS OF LAW

1. An August 1988 RO rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been presented concerning 
the claim for service connection for a back disorder, and it 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

By an August 1988 rating decision, the RO denied the 
veteran's claim for service connection for herniated disc at 
L4-L5.  The RO noted the veteran was seen for back complaints 
in service, and that the investigation of those complaints 
uncovered a congenital abnormality, spine bifida occulta, but 
determined the veteran's recent lumbar surgery for disc 
herniation was unrelated to service.  The veteran did not 
respond to this rating decision.  Because he did not respond 
(i.e. file a valid notice of disagreement within one year of 
notification of the December 1993 rating decision), it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in October 2001) was 
submitted after the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the most recent version 
of the relevant regulation.  

This regulation provides that new evidence is existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) 

Evidence obtained in connection with the attempt to reopen 
includes a May 2004 progress report from a private physician, 
in which it states that the veteran's current back disorder, 
degenerative disc disease, including back pain, "can be 
related to his injury [he sustained while in the military]."  
This record was not considered previously and is so 
significant that it must be reviewed in connection with the 
current claim.  The veteran has therefore presented new and 
material evidence to reopen the claim for service connection 
for a back condition.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials.  Although the 
claim is reopened, it necessary to remand the case as 
detailed below.  Thus, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

ORDER

The claim for service connection for a back disorder is 
reopened.

REMAND

In order to comply with VA's explicit duty to notify and 
assist, including the most recent determination in Court that 
proper notice should include information regarding the 
evidence necessary to establish a disability rating and the 
effective date for any disability evaluation awarded, 
additional action in this regard, (as detailed below), is 
warranted.  

Furthermore, the record reflects that over the course of the 
veteran's military service, he was treated for complaints of 
low back pain, and he clearly has current disability.  

Given the veteran's inservice back symptoms, and his current 
back condition, a VA examination is required to determine if 
his current back condition is related to or due to his 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
discussing what information and 
evidence is necessary to establish a 
disability rating and the effective 
date for any disability benefits, if 
awarded. 

2.  Schedule a VA medical examination.  
Ask the examiner to review the 
veteran's claims file, including 
service medical records, and conduct 
all necessary special studies or tests.  
Instructions for the examiner:  

a.	Elicit from the veteran details 
about the onset, 
frequency, duration, and severity of 
all complaints relating to his back 
condition.

b.  Determine whether it is at least 
as likely as not (i.e., at least a 
50 percent probability) that the 
onset of any current low back 
disorder occurred in service, (any 
disorder found so incurred should be 
specifically identified), and 
whether any impairment from spina 
bifida occulta was permanently 
aggravated beyond its natural 
progression in service as may be 
evidenced by the back complaints 
noted therein or otherwise.  

2.  Thereafter, readjudicate the claim 
for service connection for a back 
disability.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


